Exhibit 10.7

FIFTH AMENDED AND RESTATED REVOLVING LOAN NOTE

 

$25,000,000.00

 

Bethesda, Maryland
August 27, 2018

 

 

 

FOR VALUE RECEIVED, each of each of MONROE STAFFING SERVICES, LLC, a Delaware
limited liability company, FARO RECRUITMENT AMERICA, INC., a New York
corporation, LIGHTHOUSE PLACEMENT SERVICES, INC., a Massachusetts corporation,
STAFFING 360 GEORGIA, LLC, a Georgia limited liability company, and KEY
RESOURCES, INC., a North Carolina corporation (individually, each a “Borrower”
and collectively, the “Borrowers”), hereby jointly and severally unconditionally
promises to pay to the order of MIDCAP FUNDING X TRUST, a Delaware statutory
trust and successor by assignment from MidCap Financial Trust (together with its
successors and assigns, “Lender”) at the office of Agent (as defined herein) at
7255 Woodmont Avenue, Suite 200, Bethesda, MD 20814, or at such other place as
Agent may from time to time designate in writing, in lawful money of the United
States of America and in immediately available funds, in the principal sum of
Twenty-Five Million and No/100 Dollars ($25,000,000.00), or, if less, the
aggregate unpaid principal amount of all Revolving Loans made or deemed made by
Lender to Borrowers under the terms of that certain Credit and Security
Agreement dated as of April 8, 2015 (as amended by that certain Amendment No. 1
and Joinder Agreement to Credit and Security Agreement dated as of July 13,
2015, by that certain Amendment No. 2 to Credit and Security Agreement dated as
of August 31, 2015, by that certain Overadvance Letter dated October 9, 2015, by
that certain Overadvance Letter dated as of November 20, 2015, by that certain
Overadvance Letter dated as of February 8, 2016, by that certain Amendment No. 3
to Credit and Security Agreement and Limited Waiver dated as of February 8,
2016, by that certain Amendment No. 4 and Joinder Agreement to Credit and
Security Agreement dated as of July 11, 2016, by that certain Amendment No. 5 to
Credit and Security Agreement dated as of September 26, 2016, by that certain
Amendment No. 6 to Credit and Security Agreement and Limited Consent dated as of
January 26, 2017, by that certain Amendment No. 7 to Credit and Security
Agreement and Limited Consent dated as of June 5, 2017, by that certain
Amendment No. 8 and Joinder Agreement to Credit and Security Agreement and
Limited Consent dated as of September 15, 2017, by that certain Amendment No. 9
to Credit and Security Agreement dated as of June 6, 2018 by that certain
Amendment No. 10 and Joinder Agreement to Credit and Security Agreement and
Limited Consent dated as of the date hereof, and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Borrowers, such other borrowers that may become “Borrowers” under
the Credit Agreement, Staffing 360 Solutions, Inc., a Delaware corporation (as
Parent), various financial institutions as are, or may from time to time become,
parties thereto as lenders (including without limitation, Lender) and MidCap
Funding X Trust, individually as a Lender, and as administrative agent (in such
capacity and together with its successors and assigns, “Agent”).  All
capitalized terms used herein (which are not otherwise specifically defined
herein) shall be

--------------------------------------------------------------------------------

used in this Fourth Amended and Restated Revolving Loan Note (this “Note”) as
defined in the Credit Agreement.

1.The outstanding principal balance of the Revolving Loans evidenced by this
Note shall be payable in full on the Termination Date, or on such earlier date
as provided for in the Credit Agreement.

2.This Note is issued in accordance with the provisions of the Credit Agreement
and is entitled to the benefits and security of the Credit Agreement and the
other Financing Documents, and reference is hereby made to the Credit Agreement
for a statement of the terms and conditions under which the Revolving Loans
evidenced hereby were made and are required to be repaid.

3.Each Borrower promises to pay interest from the date hereof until payment in
full hereof on the unpaid principal balance of the Revolving Loans evidenced
hereby at the per annum rate or rates set forth in the Credit
Agreement.  Interest on the unpaid principal balance of the Revolving Loans
evidenced hereby shall be payable on the dates and in the manner set forth in
the Credit Agreement.  Interest as aforesaid shall be calculated in accordance
with the terms of the Credit Agreement.

4.Upon and after the occurrence of an Event of Default, and as provided in the
Credit Agreement, the Revolving Loans evidenced by this Note may be declared,
and immediately shall become, due and payable without demand, notice or legal
process of any kind; provided, however, that upon the occurrence of an Event of
Default pursuant to the provisions of Section 10.1(e) or Section 10.1(f) of the
Credit Agreement, the Revolving Loans evidenced by this Note shall automatically
be due and payable, without demand, notice or acceleration of any kind
whatsoever.

5.Payments received in respect of the Revolving Loans shall be applied as
provided in the Credit Agreement.  Amounts repaid hereunder may be re-borrowed
in accordance with the  Credit Agreement.

6.Presentment, demand, protest and notice of presentment, demand, nonpayment and
protest are each hereby waived by Borrowers.

7.No waiver by Agent or any Lender of any one or more defaults by the
undersigned in the performance of any of its obligations under this Note shall
operate or be construed as a waiver of any future default or defaults, whether
of a like or different nature, or as a waiver of any obligation of Borrowers to
Agent, Lender or any other lender under the Credit Agreement.

8.No provision of this Note may be amended, waived or otherwise modified unless
such amendment, waiver or other modification is in writing and is signed or
otherwise approved by Borrowers, the Required Lenders and any other lender under
the Credit Agreement to the extent required under Section 11.16 of the Credit
Agreement.

 

2

 

 

4839-3261-7840

--------------------------------------------------------------------------------

9.THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES.

10.Whenever possible each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but in case any
provision of or obligation under this Note shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

11.Whenever in this Note reference is made to Agent, Lender or Borrowers, such
reference shall be deemed to include, as applicable, a reference to their
respective successors and assigns.  The provisions of this Note shall be binding
upon each Borrower and its successors and assigns, and shall inure to the
benefit of Lender and its successors and assigns.

12.In addition to and without limitation of any of the foregoing, this Note
shall be deemed to be a Financing Document and shall otherwise be subject to all
of the general terms and conditions contained in Article 12 of the Credit
Agreement, mutatis mutandis.

13.This Note replaces in its entirety and is in substitution for but not in
payment of that certain Fourth Amended and Restated Revolving Loan Note, dated
as of June 6, 2018, made by certain Borrowers in favor of Lender (as
successor-by-assignment from MidCap Financial Trust) in the maximum principal
amount of $25,000,000.00 (the “Prior Note”), and does not and shall not be
deemed to constitute a novation thereof.  Such Prior Note shall be of no further
force and effect upon the execution and delivery of this Note.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

 

3

 

 

4839-3261-7840

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
agreement constitute an agreement executed under seal, the undersigned have
executed this Note under seal as of the day and year first hereinabove set
forth.

 

BORROWERS:

 

MONROE STAFFING SERVICES, LLC,
a Delaware limited liability company


By: ______________________________ (SEAL)
Name:
Title:

LIGHTHOUSE PLACEMENT SERVICES, INC.,
a Massachusetts corporation


By: _________________________ (SEAL)
Name:
Title:

FARO RECRUITMENT AMERICA, INC.,
a New York corporation


By: ______________________________ (SEAL)
Name:
Title:

STAFFING 360 GEORGIA, LLC,
a Georgia limited liability company



By: _________________________ (SEAL)
Name:
Title:

KEY RESOURCES, INC.,
a North Carolina corporation



By: _________________________ (SEAL)
Name:
Title:

 

Signature Page to Fifth Amended and Restated Revolving Loan Note

 